uniform issue list department of the treasury internal_revenue_service 9g washington d c tax_exempt_and_government_entities_division apr enn kr kkk kkk rr kerkerkereerkekek keke kkekkekekkkrekrkrek krekkkekkkkekkkkkkkkek -o e - ot - bec rrr rrr rrr rrr rrr ere kk erk legend church a sre kkk eker rk eker ere kiki kek kkk ka kkk kr kkk kkk rrr rrr er keke keke administrator rk kkk kerr kee kerr kk kk rr rr rrr plan w srr rrr keke keke kr kk kek kk ike rrr ere re kr ak kk plan x sh rrr kek rk re kek keke kr er kee ree rrr eker kek kor rk kr rk kkk kk kr kr rr kkk kirke rr ik rto tor tor tor or kr rr ir ik rrr err ere kick rh kaka kkk kk rr rrr ek kr erik rar kirke eker kekrkkk kek keke plan y rk kkk rr kkk rk kk ere keke keke kk kkk ree kar kkk rrr rrr kkk kr kk ike riker aee rrr kr rrr ak ar kr rk rk rr rk kk kr rrr rrr rr rik kkk ik ik iokr eker eek endowment funds rrr rrr kek keke ker erk kkk organization a rrr kk kekekekkekk kk kk cc funds rrr rrr kerr kek ker kek kerr rrr rk re ree organization bo ek rrr rrr rrr kr organization cc srk kr kerke kk kek kr k kkk kk kerr kr rr kk rk custodian d kk kkk kr rk kk ker ker eere kek eere ek krrkrkkkkkrkeekre kk keke krrkekkkekekr kk kkk kk kk krkkekkkkkek ke eek kkk kek kkk kekkkekke ree ek gentlemen this is in reply to a request for rulings submitted on as revised on date february august supplemented on date concerning a proposed commingling arrangement for funds of retirement income accounts described in sec_403 b of the internal_revenue_code the code with assets of plans that are qualified under sec_401 of the code and assets of church a's endowment funds and and date the following facts and representations have been submitted on your behalf the general convention is church a's national body with a house of deputies and a house of bishops convention has the exclusive authority common prayer amend the cannons of church a to determine the program and budget of the general convention as well as any missionary educational and social programs the general to amend the book of to amend church a's constitution and to the administrator was organized in to provide the general convention established the retirement benefits for church a's clergy and their beneficiaries administrator and the bishops and deputies of the general convention elect the administrator's governing board the general convention select sec_24 trustees of official church a agencies associated with church a through the governing board's common religious bonds and convictions as demonstrated by the administrator's constitution the administrator is listed in church a's directory of the administrator' sec_25 the administrator is also the administrator was recognized as an organization that is exempt from tax under sec_501 supporting_organization of the church under sec_509 the primary function of the administrator is the sponsor and administrator of plan w a sec_401 plan and plan to serve as both a sec_401 of the code and is plan y plan x a a krkrkekkekkkekekkkekekkkkkkke sec_403 plan the plans receives and manages other funds including the endowment funds the administrator also plan w is intended to qualify under sec_401 of the on august code determination or ruling concerning the continued exemption of the administrator under sec_501 the district_director issued a of the code plan x received a favorable’determination letter concerning its continued qualification under sec_401 of the code in a letter dated date plan y is intended to qualify as a retirement_income_account under sec_403 b plan under sec_414 the authority to control and manage the operation and administration of plan y on behalf of all of the member churches and their affiliates the administrator has of the code of the code a church and as church a and its affiliates that have adopted or will adopt one of the plans and make contributions on behalf of their employees must also be recognized as organizations exempt from tax under sec_501 of the code as part of its mission on behalf of church a the - to commingle administrator established three new nonprofit entities - organization a organization b and organization c and collectively invest assets held in the plans with other church related endowment funds general church endowment funds including the non-pension endowment assets of one or more provinces dioceses parishes missions agencies institutions and other entities connected with church a collectively referred to as eligible investors organization a organization b and organization c have been recognized as exempt from tax under sec_501 supporting organizations to church a under sec_509 the administrator ig the sole member of organization a which is the sole member of each organization b and organization c collectively the c funds and as organization a will provide or enter into relationships with third parties who will provide investment management and related_services with respect to the commingling arrangement kr kkk kek kkrekkkekek keke ee such services will be provided solely to carry out the charitable and religious purposes of church a all is closely associated with the administrator and church a directors of organization a must be officers or trustees of the administrator and must be approved by the administrator's board_of trustees administrator's trustees serves ex officio as the general convention elects all but one of the the president of the administrator organization a a trustee organization b and organization c c funds are single- member corporations with organization a as their sole member organization b and organization c are recognized as organizations exempt from tax under sec_501 supporting organizations under sec_509 of the code in letters from the internal_revenue_service dated date organization c directors of organization a organization a elects the directors of organization b and these directors must also be officers or and as c funds will hold title to certain assets of church a and and the church endowment the plans plan w plan x and plan y funds organization b and organization c concerning the management of retirement_plan assets as follows the boards of directors of each of the c funds has adopted resolutions of the code resolved in the event assets that equitably belong to church retirement plans that qualify under sec_403 the b assets are commingled with assets that equitably belong to plans that qualify under sec_401 of the code assets and together with the b assets the plan assets and other assets the other assets of provinces dioceses parishes missions agencies institutions or other entities connected with church a each of the and other assets shall be accounted for separately for all purposes b assets a assets a the ii i iii resolved further no part of the plan assets or income therefrom may be used for than for the exclusive benefit of the employees who participate in the plan or their beneficiaries the equity of no part of any plan may be assigned or diverted to purposes other or any interest in keke kkeekkekekekkkekekkkkek to any person or entity consolidation of any plan in the case of any merger or or a transfer of the assets or liabilities of such plan to any other retirement benefit if such transferee_plan were then terminated plan the transferee_plan each of the plan's participants shall have a benefit in the transferee_plan determined as immediately after such merger consolidation or transfer that is equal to or greater than the benefit that the participant would have been entitled to receive immediately before such merger consolidation or transfer in the plan in which he or she was then a participant had such plan been terminated at that time the plan shall continue to be managed in a manner consistent with the provisions of this resolution preceding sentence is not intended to cover any merger or transfer of plan assets or liabilities between a b arrangement and a plan qualified under sec_401 of the code and the remaining assets of the the commingling arrangement will provide church a with a mechanism to allow eligible investors to pool their investment_assets under the custody and management of experienced custodians and investment managers in order to achieve lower investment costs and higher quality investment advice the participation_agreement between organization a and appendix eligible investors identifies the investment manager and provides that the custodian may use other u s banks a and appendix b which are attached to the participation_agreement names custodian d as the custodian of both c funds appendix a names an investment manager of organization c and states that organization c will be primarily invested in a diversified portfolio of publicly traded equity securities of u s issuers or those non-u s included in a specified_index based on the investment manager's expected_return rankings industry sector weights will be maintained close to those of the specified_index specified_index may be used to adjust the market exposure of the portfolio the specified_index of comparable to that of the specified_index investment manager of organization b and states that organization b will be primarily invested in a diversified exchange traded futures contracts on the a market cycle with a level of risk the investment objective is to exceed the return of appendix b names an krkkkekkkkkekrkkk kkk kkrkr ke portfolio of publicly traded investment grade fixed income securities of u s issuers selected by the investment manager based on credit security and sector analysis include u s government issues corporate issues mortgage securities and asset backed securities contracts on the u s treasury issues may be used to adjust the market exposure of the portfolio to exceed the return of year time horizon with a comparable level of risk the investment objective is a specified_index over a three-to-five exchange traded futures securities could a copy of the participation_agreement for the c funds each eligible admissions of eligible investors provides in part that organization a has established the c funds to permit assets of church a-related entities to be pooled for investment purposes and placed under the discretionary management of third party investment managers investor that contributes assets to the c funds pursuant to the commingling arrangement will enter into a participation_agreement with the c funds and contributions and withdrawals will be permitted on the basis each c fund is divided for record of the c funds unit value keeping purposes into units representing an undivided_interest in the fund units each unit of which represents an equal interest with each other unit in the same fund none having priority or preference over another agreement provides that in the case of an investment in a consisting of assets of an employee_benefit_plan described in sec_401 or sec_403 limitations similar to those described above for the c funds are enumerated in the agreement concerning separate_accounting exclusive benefit and limitations on transferability the participation c fund for accounting purposes the c funds will issue to each all periodic_payments of dividends interest gains or eligible investor a number of units in the fund corresponding to the amount contributed which represents such eligible investor's proportionate interest in the assets held inac fund other earnings payable in respect of such assets will be automatically reinvested on behalf of the eligible investors these amounts will be reflected in the value of the units of the c funds funds in minimum amounts of s the eligible investors may withdraw assets from the c ae na hve geen miieainamamnnstt on aan returner krkkkkkekkkkekkkkekkkkkkkkek eligible investors will receive monthly quarterly and annual reports showing the activities on their accounts including contributions and withdrawals and the fair_market_value of the units held for their accounts each eligible investor understands that it will bear its proportionate share of the annualized fees expenses and other costs incurred in operating the funds it is anticipated that plan w plan x and plan y with other church related endowment funds general church endowment funds including the non-pension endowment assets of one or more provinces dioceses parishes missions agencies institutions and other entities connected with church a collectively referred to as eligible investors will participate in the commingling arrangement other plans sponsored by a member of church a or church a affiliate that is qualified under code sec_401 or is described in sec_403 may also participate in the commingling arrangement in the future based on these facts and representations your authorized representative requested the following rulings the proposed commingling arrangement will not cause plan w to be other than a qualified_plan under sec_401 the code plan under sec_401 of the code plan y to be other than a retirement_income_account described in sec_403 b of will not cause plan x to be other than a qualified will not cause of the code and sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_401 part for an exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_501 and c of the code provides in sec_401 of the code provides that under each trust instrument it must be impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the plan and the trust or trusts for any part of the corpus or income to be used for or diverted to rkrkkekke keke kkkekekeekeke purposes other than for the exclusive benefit of the employees or their beneficiaries the pension provisions of the conference_report for the tax equity and fiscal responsibility act of c b employees provides in part as follows concerning retirement savings for church publaw_97_248 however that part of the common fund which a retirement income the conferees intend that the assets of account for the benefit of an employee or his beneficiaries may be commingled in a common fund made up of such accounts equitably belongs to any account must be separately accounted for determine the account's interest in the fund and cannot be used for exclusive benefit of such employee and beneficiaries provided those requirements are met retirement_income_account also may be commingled with the assets of the status of the account or the qualification of the plan a tax-qualified plan without adversely affecting it must be possible at all times to any purpose other than the or diverted to the assets of ie a a church_plan the conferees also intend that the assets of sec_414 may be commingled in a common fund with other_amounts devoted exclusively to church purposes for example a fund maintained by a church pension board that part of the fund which equitably belongs to the plan is separately accounted for and cannot be used for or diverted to purposes other than for the exclusive benefit of employees and their beneficiaries of course the reasonable costs of administering a retirement_income_account including an account which is fund include the reasonable costs of administering a retirement income program of which the account is costs associated with informing employees and employers of the availability of the program may be charged against the account such costs a part of a common a part including if church a and all its affiliates eligible investors that plan x or have adopted or will adopt one of the plans plan y be recognized as organizations exempt from tax under sec_501 and make contributions on behalf of their employees must in addition an eligible investor in the of the code plan w keke kkkhikkekkkeekeekkekekkk commingling arrangement must be one of church a's endowment funds general church endowment funds including the non- pension endowment assets of one or more provinces dioceses parishes missions agencies institutions and other entities connected with church a collectively referred to as eligible investors the primary function of the administrator is to serve as both sponsor and administrator of plan w the administrator organization a organization b and organization c are exempt from tax under sec_501 the code and they are associated with and controlled by church a through the administrator within the meaning of sec_414 e plan x and plan y of the code of under the commingling arrangement the assets of plan w plan y and church a's endowment funds will be commingled although the c plan x and held by the c funds for investment purposes funds will hold the assets of plan w plan x plan y and the endowment funds the commingled assets will equitably belong to plan w separately accounted for custodian of both c funds plan x and plan y and the endowment funds and will be further custodian d will be for accounting purposes organization a will issue to each furthermore the resolution passed by eligible investor a number of units in the plans corresponding to the amounts contributed and represents each eligible investor's proportionate interest in the assets held in the commingling arrangement organization b and organization c will protect the assets of the plans under the commingling arrangement and the resolutions provide that no part of the plan assets or income therefrom may be used for or diverted to purposes other than for the exclusive benefit of the employees who participate in the plans or their beneficiaries that the separate_accounting requirement will be satisfied and that the assets of the plans will be used only for the exclusive benefit of the employees of the eligible investors as required by the tax equity and fiscal responsibility act of under these circumstances we believe accordingly based on these facts and representations we conclude as follows raekkkkkkkkkkkkkkkkkkkkk the proposed commingling arrangement will not cause will not cause plan x plan w to be other than a qualified_plan under sec_401 of the code to be other than a qualified_plan under sec_401 of the code plan y to be other than a retirement_income_account described in sec_403 will not cause of the code and the participation_agreement must be signed by the c funds and each eligible investor that participates in the commingling arrangement further the investment managers should also sign an agreement with organization a and the c funds that is least as stringent as the participation agreements that will be signed by the eligible investors the investment requisites as follows exceed the fair_market_value at the time of purchase return commensurate with the prevailing rate must be provided sufficient liquidity must be maintained to permit distributions in accordance with the terms of the plans and the safeguards and diversity that a prudent investor would adhere to must be present that agreement should state the cost must not at a fair this letter expresses no opinion whether plan w or plan x is qualified under sec_401 of the code expresses no opinion whether plan y account provided by a church as described in sec_403 b of the code whether plan w sec_414 the letter expresses no opinion as a church_plan described in a retirement income plan x or plan y of the code also to is is this letter also this ruling is based upon the assumption that the assets of plans w for each plan respectively x and y will be used to provide participant benefits this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office fio iii ii or i kk if you have any questions please contact me or at sincerely yours be peak alan pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
